      Case 1:19-cv-11467-PBS Document 6 Filed 07/09/19 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

ALIRO TEIXEIRA BAPTISTA,           )
                                   )
          Petitioner,              )
                                   )
          v.                       )       C.A. No. 19-11467-PBS
                                   )
MR. TODD LYONS, et al.,            )
                                   )
          Respondents.             )
                                   )

                           ORDER TO RESPOND

Saris, C.J.

     On July 5, 2019, the Court ordered that the petition in

this action be served.    No response date was set at the time.

     The Court now orders the respondents to respond to the

petition no later than Friday, July 26, 2019.        The response

shall be in the form of a motion to grant or deny the petition

and a memorandum of law in support thereof.

SO ORDERED.


Dated: July 9, 2019             /s/ Patti B. Saris_____________
                               PATTI B. SARIS
                               CHIEF, U.S. DISTRICT JUDGE
